Motion Granted, Appeal and Cross-Appeal Dismissed, and Memorandum
Opinion filed September 2, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00176-CV


  DEFENSE ENERGY CENTER OF EXCELLENCE D/B/A NATIONAL
 SECURITY TECHNOLOGY ACCELERATOR, A TEXAS NON-PROFIT
   CORPORATION; AND NATIONAL SECURITY TECHNOLOGY
ACCELERATOR, A NORTH CAROLINA NON-PROFIT CORPORATION,
                 Appellants / Cross-Appellees

                                         V.

       NSTI, LLC D/B/A TECHCONNECT, Appellee / Cross-Appellant

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-06530


                          MEMORANDUM OPINION

      This proceeding comprises an appeal and a cross-appeal from a final judgment
signed December 28, 2020. On August 13, 2021, the parties filed a joint motion to
dismiss the appeal and cross-appeal as they have settled their dispute, and they have
agreed they will bear their own costs. See Tex. R. App. P. 42.1(a). The motion is
granted, and the appeal and cross-appeal are dismissed. Each party will bear its own
costs in this proceeding.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         2